Citation Nr: 0722360	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  99-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for cardiovascular disability currently manifested by 
palpitations, paroxysmal supraventricular tachycardia and 
panic attacks.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board previously adjudicated the 
veteran's claim in April 2006.  The veteran's claim for an 
increased rating and entitlement to TDIU were denied.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the March 2007 Joint 
Motion.  

The Court granted the Joint Motion for remand in March 2007 
and returned the case to the Board.

The Board notes that the veteran was previously represented 
before VA by the Disabled American Veterans (DAV).  
Associated with the claims folder is a Report of Contact, 
dated February 7, 2006, that recorded the veteran's desire to 
revoke the Power of Attorney (POA) previously in effect in 
favor of DAV.  

The veteran was represented by an attorney in his appeal 
before the Court.  However, that attorney is not authorized 
to represent claimants before VA.  In light of the veteran's 
prior unqualified revocation of the POA in favor of DAV, he 
is not represented at this time.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran previously testified at a Travel Board hearing in 
September 2000.  The Board wrote to the veteran in June 2007.  
He was advised that the Veterans Law Judge that had 
previously held the hearing in September 2000 was no longer 
with the Board.  The veteran was given the option of having a 
new hearing in his case.  See 38 C.F.R. § 20.707 (2006).

The veteran responded in June 2007 and stated that he wanted 
a new hearing at the RO in Atlanta.  

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  He and his representative, if one 
is appointed, should be given an 
opportunity to prepare.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



